Buchanan, J.
The amount of the claim of plaintiff against her husband for dotal property, consisting of cash and notes, that have come into the hands of her husband, seems to bo correctly stated by the Judge of the District Court, at the sum of $19,700. It it is also proved that the husband is very much embarassed in his affairs.
The judgment of the court below, however, requires amendment in this; that the dotal funds of the plaintiff received as aforesaid by her husband, are proved to have been invested, in great part, in the purchase of a house and lot, and the stock of an apothecary’s shop in Chartres street, No. 140, from Louis Joseph Bufilho, Jr., on the 31st of March, 1855.
An immovable, bought with dotal funds, is dotal. C. C. Art. 2336.
It is, therefore, adjudged and decreed, that the judgment of the District Court be amended; that the plaintiff have judgment decreeing a separation of property between herself and her husband, the defendant; that the house and lot, and stock of an apothecary, No. 140 Chartres streets, purchased by plaintiff of Bufilho, for the sum of $18,000, by act before Bryfous, Notary, on the 31st of March, 1855, be decreed to be dotal property of plaintiff; and that plaintiff recover of defendant, with the privilege granted by the law to married women for the security of their dotal rights, the sum of seventeen hundred dollars and thirteen cents, with costs in both courts.